185 F.2d 240
Monroe B. LEVOY, Plaintiff-Appellant,v.STYL-RITE OPTICAL CORPORATION, Defendant-Appellee.Monroe B. LEVOY, Plaintiff-Appellant,v.IDEAL OPTICAL CO., Inc., Defendant-Appellee.
No. 53.
No. 54.
Docket 21750.
Docket 21751.
United States Court of Appeals Second Circuit.
Argued November 8, 1950.
Decided November 24, 1950.

Appeal from the United States District Court for the Eastern District of New York.
Bondy & Schloss, New York City, Judah B. Felshin, New York City, of counsel, for Monroe B. Levoy, plaintiff-appellant.
George M. Glassgold, New York City, Irving F. Goodfriend, New York City, of counsel for Styl-Rite Optical Corp. and Ideal Optical Co., Inc., defendants-appellees.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit judges.
PER CURIAM.


1
Affirmed on opinion of Kennedy, J., 88 F.Supp. 497.